Citation Nr: 0206853	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  99-02 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for rashes of the forehead, 
leg, face, and neck, due to an undiagnosed illness.  

(As to the issue of entitlement to service connection for 
muscle and joint pain, including muscle and joint pain of the 
feet, due to an undiagnosed illness, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran service on active duty from May 1990 to March 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Albuquerque Department of Veterans Affairs (VA) Regional 
Office (RO).  

As to the issue of entitlement to service connection for 
muscle and joint pain, including muscle and joint pain of the 
feet, due to an undiagnosed illness, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDING OF FACT

The veteran does not have a chronic disability due to an 
undiagnosed illness manifested by signs or symptoms involving 
the skin.



CONCLUSION OF LAW

A skin rash, claimed as due to undiagnosed illness, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1117 (West 1991 & Supp. 2001); 38 C.F.R. 3.303, 
3.317 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the various rating 
determinations and the November 1998 and November 1999 SOCs 
informed the appellant of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The Board further notes that the 
veteran has been afforded VA examinations during the course 
of this appeal.  Moreover, the veteran appeared at a personal 
hearing before the undersigned Board Member in January 2002.  
At that time the record was kept open for an additional 30 
days to allow the veteran to submit evidence, to include 
evidence demonstrating that he had had rashes on his on his 
forehead, legs, face, and neck, subsequent to service.  To 
date, no further evidence has been received from the veteran 
subsequent to the hearing.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Moreover, 
as the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, the Board finds that the veteran has not been 
prejudiced by the Board's consideration of the merits of his 
claim, as set forth below.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claim.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence and argument 
and that he is not prejudiced by this decision.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

Service connection may also be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue, signs 
or symptoms involving skin, headaches, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and must not be attributed to 
any known clinical diagnosis by history, physical 
examination, or laboratory tests.  38 C.F.R. § 3.317(a); 66 
Fed. Reg. 56,614, 56,615 (Oct. 3, 2001) (to be codified at 
38 C.F.R. § 3.317(a)(1)(i)).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (2001).  Further, a chronic 
disability is one that has existed for 6 months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. 
§ 3.317(a)(3) (2001). The 6-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (2001).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d) (2001).  The veteran's military records document 
that he served in Southwest Asia.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board notes that service connection is currently in 
effect for tinea pedis with onychomycosis, which has been 
assigned a 10 percent disability evaluation.  This decision 
addresses claimed skin disability other than tinea with 
onychomycosis.

A review of the veteran's service medical records 
demonstrates that he was seen with complaints of a rash of 
his lower back legs in July 1991.  The veteran reported that 
he had been in the woods.  He also complained of itching.  
Physical examination revealed about 15 red spots to both 
lower legs.  A diagnosis of insect bites, possible chiggers, 
was rendered at that time.  

In February 1992, the veteran was seen with complaints of a 
rash on his right leg in the groin area.  He noted that he 
had had the rash for one month.  Physical examination found 
redness and pustules in the area.  The veteran also reported 
that the area was itchy.  A diagnosis of ringworm was 
rendered at that time.  

In April 1992, the veteran was seen with complaints of a rash 
on the inside of his leg/groin.  The veteran reported that it 
was painful and itchy.  Physical examination revealed that 
the area was red and itchy.  There was some swelling from the 
veteran scratching the area.  A diagnosis of a possible 
fungus was rendered at that time.  

At the time of a January 1993 examination, normal findings 
were reported for the veteran's head, neck, face, scalp, 
upper extremities, and lower extremities.  Normal findings 
were also reported for the skin and lymphatics.  On his 
January 1993 report of medical history, the veteran checked 
the "no" box when asked if he had or had ever had skin 
disease.  

At the time of a July 1994 Gulf War VA examination, the 
veteran's skin was found to be dry and intact.  He was noted 
to have several tattoos on his shoulders.  He was also found 
to have bilateral onychomycosis of the feet.  

At the time of a September 1994 VA skin examination, the 
veteran was only found to have onychomycosis of the feet.  

At the time of an October 1997 VA examination, the veteran's 
skin was noted to have no abnormalities.  

In his January 1998 notice of disagreement, the veteran 
indicated that he had used a lotion prescribed by the 
Albuquerque VAMC for many years for the rashes on his 
forehead, legs, face, and neck.  He noted that the lotion 
seemed to help but that it left a stain on his clothes.  

In a letter received in June 1998, the veteran's wife 
indicated that he had unexplained rashes.  

Outpatient treatment records obtained from the Albuquerque 
VAMC make no reference to treatment for rashes or skin 
disorders of the forehead, legs, face, or neck.  

At the time of his January 2002 hearing, the veteran reported 
that he had daily rashes on his forehead and legs.  He 
further noted that he bought all kinds of creams over the 
counter for his rashes.  He also testified that he had gone 
to a private physician for the rashes and that he was not 
found to be allergic to anything.  He stated that the doctor 
gave him some type of cream to use.  He indicated that he had 
not submitted the treatment records of this physician.  

The veteran stated that he was involved in the cleanup of oil 
fires and that he had taken Bromide tablets.  He also 
reported that he had been subjected to insect bites.  The 
veteran indicated that he would submit additional evidence to 
demonstrate treatment for skin rashes subsequent to service.  

As noted previously, the record was kept open for thirty days 
to allow the veteran to submit additional evidence.  To date, 
the veteran has not submitted any further evidence.   

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110 
(West 1991); see Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the United States Court of Appeals 
for Veterans Claims interpretation of section 1110 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); See also, Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The 
objective medical findings demonstrate that the veteran does 
not currently have and has not had rashes of the forehead, 
face, neck, and legs subsequent to service.  

As to the veteran's beliefs, stated in both his testimony, 
other lay statements and written documents, that he currently 
has skin rashes of the forehead, face, neck, and legs, the 
Board notes that he is competent to report symptoms he 
experienced inservice; however, he is not qualified to render 
an opinion as to whether he currently has a skin diagnosis of 
the forehead, face, neck, and legs, and whether that disorder 
is related to service.  See Espiritu v, Derwinski, 2 Vet. 
App. 492 (1992).  

Although he is competent to report that he has a rash, the 
lay evidence must be balanced against the more probative, 
objective medical evidence.  When examined, his skin has been 
normal and when provided an opportunity to submit medical 
evidence of disability, none was submitted.  The VA duty to 
assist, comply with VCAA and 38 C.F.R. § 3.103 was met.  The 
objective medical evidence, and lack thereof, is more 
probative than the veteran's recent assertions of continuous 
symptoms of skin rashes of the forehead, face, neck, and legs 
since service.  His complaints of daily rashes has been 
refuted by repeated normal findings and the remarkable lack 
of supporting evidence, even when afforded an opportunity to 
submit the claimed evidence.  As such, service connection for 
rashes of the forehead, face, and neck and leg is not 
warranted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.



ORDER

Service connection for an undiagnosed illness manifested by 
signs or symptoms involving skin rashes on the forehead, 
face, neck, and legs, is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

